Citation Nr: 0100949	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  97-14 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
left (minor) shoulder disability, postoperative status.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from December 1974 to January 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the RO in Boston, 
Massachusetts, dated December 5, 1996 and December 24, 1996.  
In the rating action of December 5, 1996, the RO continued a 
20 percent rating for a status post recurrent dislocation of 
the left shoulder with tendonitis and deferred consideration 
of a temporary total post surgical convalescent rating 
pursuant to the veteran's left shoulder surgery performed on 
November 26, 1996.  In the rating decision of December 24, 
1996 the RO again denied an increased rating from the 20 
percent rating assigned for status post recurrent dislocation 
of the left shoulder with tendonitis, and assigned a 
temporary total post surgical convalescent rating for the 
period from November 26, 1996 through December 31, 1996, 
based on a left shoulder surgery necessitating convalescence, 
pursuant to 38 C.F.R.§ 4.30.  The 20 percent regular 
schedular rating was reinstated effective January 1, 1997.  

In a July 1999 rating decision, the RO granted an increased 
disability rating to 40 percent for the veteran's left 
shoulder disorder for the period from January 9, 1996, 
through November 25, 1996, the day prior to the previously 
assigned temporary total post surgical convalescent rating.  
The RO declined to extend the temporary total post surgical 
convalescent rating beyond December 31, 1996, and declined to 
raise the regular schedular evaluation for the left shoulder 
disorder above 20 percent effective January 1, 1997.  

The case was thereafter transferred to the RO in Togus, 
Maine, because the veteran had moved to Maine.  On a VA Form 
9 dated in April 1997, the veteran requested a Travel Board 
hearing.  In A June 1997 statement, the veteran canceled that 
request and instead requested a hearing before an RO hearing 
officer.  The RO thereafter scheduled a hearing before a 
hearing officer on October 1, 1997.  Thereafter, the veteran 
requested a postponement of this hearing pending an 
examination, but did not withdraw his hearing request.  

In a May 2000 remand, the undersigned Veterans Law Judge 
instructed the RO to afford the veteran a hearing before a 
hearing officer and to then adjudicate the veteran's claims 
for entitlement to an evaluation in excess of 40 percent for 
a left shoulder disability for the period from January 9, 
1996, through November 25, 1996; entitlement to an extension 
of a temporary total post surgical convalescent rating beyond 
December 31, 1996; and entitlement to a current rating in 
excess of 20 percent for the veteran's left shoulder 
disability.  

In accordance with the Board's May 2000 remand, the veteran 
was scheduled for a hearing before a hearing officer at the 
RO in December 2000.  The veteran appeared at the RO on the 
date of the hearing and consulted with his service 
representative.  In a statement from the veteran's 
representative, dated December 4, 2000, it was indicated that 
the veteran did not understand the reason for the hearing to 
be held on that day, and the request for the hearing was 
cancelled.  In further reporting on the extensive 
consultation of December 4, 2000 with the veteran it was 
noted that the veteran wished to withdraw from appellate 
consideration his claims for entitlement to an evaluation in 
excess of 40 percent for a left shoulder disability for the 
period from January 9, 1996, through November 25, 1996, and 
entitlement to an extension of a temporary total post 
surgical convalescent rating beyond December 31, 1996.  
Accordingly, only the issue of entitlement to a current 
evaluation in excess of 20 percent for the veteran's status 
post left shoulder disability is currently before the Board 
for appellate consideration at this time.  


FINDING OF FACT

The veteran's service connected left shoulder disorder, post 
operative status, is manifested by limitation of motion and 
painful motion with pain on abduction beginning at 30 degrees 
from the side during a recent VA orthopedic examination.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for the status post 
residuals of a left shoulder injury have been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.40, 4.45, 4.71(a), Diagnostic Code 5201 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Basis  

On VA examination in November 1996 the veteran gave a history 
of dislocating his left shoulder during service when he was 
knocked down by jet engine exhaust.  In July 1977, after 
service discharge, he underwent a Bankhart repair of his left 
shoulder at a VA facility.  Following this procedure, the 
veteran had no more dislocations but, five years earlier, the 
veteran began to develop pain in the left shoulder with 
virtually all ranges of motion.  He said that he had to leave 
a job as a truck driver two years ago because of inability to 
lift over his head.  Evaluation revealed that the left 
shoulder was 1-1/2 inches below horizontal relative to the 
right shoulder.  The left trapezius muscle was flattened and 
the posterior shoulder was severely atrophied.  Abduction in 
the coronal plane was 80 degrees and flexion in the sagittal 
plane was 80 degrees.  Extension in the sagittal plane is 45 
degrees and internal and external rotation was virtually nil.  
The veteran had virtually no strength in the left shoulder 
girdle.  The diagnoses were frozen shoulder syndrome due to 
chronic left shoulder joint pain; muscle atrophy, severe, 
left shoulder, and status pre- left shoulder reconstruction.  

During a VA hospitalization in late November 1996, it was 
noted that X-rays revealed evidence of loose hardware in the 
region of the left coracoid process.  In the course of the 
hospitalization, the veteran underwent arthroscopic 
debridement of the left shoulder, examination and 
manipulation of the shoulder under anesthesia, and removal of 
a screw from the left coracoid process.  During a subsequent 
hospitalization by the VA for psychiatric symptoms in January 
and February 1997, physical examination revealed limited 
abduction of the left shoulder with muscle wasting.  Physical 
therapy was recommended.  

On VA medical examination in November 1997, the veteran said 
that he had gotten no relief from left shoulder discomfort 
following his VA left shoulder surgery of November 1997, but 
that surgery did improve his range of left shoulder motion.  
Evaluation revealed a well-healed anterior deltopectoral 
surgical scar, which was slightly depressed.  There was 
moderate diffuse left deltoid atrophy.  All passive movements 
of the left shoulder were reported to be very painful with 
very limited range of movement.  The veteran had about 90 
degrees of lateral elevation of the left shoulder, and 
forward elevation was about 95 degrees.  The veteran could 
place his left hand behind his head with little restriction.  
In placing his left hand behind his back, he could only reach 
as far as his buttocks.  All active and passive left shoulder 
motions were described as very painful.  

A VA x-ray of the left shoulder performed in June 1999 was 
reported to be normal.  

On VA medical examination in November 1999 the veteran said 
that he continued to experience severe left shoulder pain 
with decreased range of motion since his November 1996 VA 
surgery.  The veteran said that any extended use of the left 
arm, even the lifting of light objects, would cause severe 
left shoulder pain.  On evaluation, moderate diffuse atrophy 
in the left shoulder was reported.  All passive motion of the 
left shoulder was reported to be very painful.  Range of 
motion in the left shoulder was limited to 80 degrees of 
lateral elevation and 95 degrees of forward elevation.  Both 
active and passive ranges of motion elicited pain on 
movement.  There was tenderness to palpation over the left 
acromioclavicular joint and over the entire deltoid region.  
The diagnosis was status post internal repair of recurrent 
dislocation of the left shoulder with degenerative synovitis 
of the left shoulder with capsulitis and limited motion.  The 
doctors impression was that the veteran's left shoulder 
condition had worsened.  

On further VA orthopedic examination in February 2000 there 
was significant tenderness reported about the entire left 
shoulder.  The veteran described marked discomfort with 
palpation which appeared to be legitimate.  Active anterior 
flexion was from 0 to 75 degrees effortlessly and up to 110 
degrees with moderate pain, and to 145 degrees with severe 
pain.  Abduction was from 0 to 30 degrees effortlessly, up to 
90 degrees with moderate pain, and up to 110 degrees with 
severe pain.  Internal rotation was from 0 to 70 degrees 
effortlessly, and external rotation was from 0 to 30 degrees 
with pain throughout.  X-rays showed moderate osteoarthritic 
degenerative changes involving the glenohumeral joint with 
degenerative changes of the rotator cuff and mild to moderate 
degenerative changes of the acromioclavicular joint.  The 
examiner said that it was not possible to state to what 
extent and in degrees of motion that limitation of motion 
would be additionally limited by fatigue, weakness, or lack 
of endurance.  It was said that, for the most part, the 
veteran did not actively use his left arm for routine 
activities.  

II. Legal Analysis.  

Under the law, disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The veteran has been assigned a 20 percent rating for his 
left shoulder disability under the provisions of 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5201.  Under this diagnostic code, 
such a rating is assigned if there is limitation of motion in 
the minor arm to a point midway between the side and shoulder 
level.  A 30 percent rating is assignable for the veteran's 
left shoulder disability if the evidence shows that there is 
limitation of motion of the left shoulder to a point 25 
degrees from the side.  A rating of 40 percent may be 
assigned for the veteran's left shoulder disability, only if 
there is unfavorable ankylosis in the scapulohumeral 
articulation with abduction limited to 25 degrees from the 
side under Diagnostic Code 5200.  

The Board notes that the veteran was assigned a 40 percent 
rating for his left shoulder disability, postoperative status 
from January 9, 1996 through November 25, 1996.  However, 
since this rating had been in effect for less than 5 years, 
the provisions of 38 C.F.R. § 3.344 are not for application 
in this case.  On his most recent VA orthopedic examination 
of the right shoulder in February 2000, the veteran was noted 
to have active abduction from 0 to 30 degrees effortlessly, 
up to 90 degrees with moderate pain, and up to 110 degrees 
with severe pain.  Although the undersigned Veterans Law 
Judge would have preferred the VA physician who examined the 
veteran in February 2000 to have stated specifically whether 
he observed added limitation of motion of the left shoulder 
due to fatigue, weakness or incoordination, his comments on 
the examination report can be interpreted as meaning that no 
such functional impairment was observed.  The evidence 
contained in the report of this examination indicates that 
the veteran can raise his left upper extremity to a point 25 
degrees from his side without discomfort, but also indicated 
that shoulder pain commenced at 30 degrees of abduction, 5 
degrees beyond the level required for a 30 percent 
evaluation, and became steadily more severe thereafter.  The 
level of restriction of left shoulder motion and pain noted 
on the February 2000 VA examination more approximates the 
degree of severity reflected by a 30 percent rating for the 
left shoulder disability under Diagnostic Code 5201 than it 
is reflective of the 20 percent rating under this Diagnostic 
Code, which contemplates limitation of motion in the minor 
arm to a point midway between the side and shoulder level.  
Since the veteran's current left shoulder symptomatology more 
nearly approximates the level for a 30 percent schedular 
rating such a rating is currently warranted.  38 C.F.R. 
§§ 4.7, 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202(1995).  
Since there is no evidence that the veteran has unfavorable 
ankylosis of the scapulohumeral articulation of the left 
shoulder an evaluation in excess of 30 percent for the 
veteran's left shoulder disorder, post operative status, is 
not warranted under Diagnostic Code 5200.  


ORDER

A 30 percent rating for the veteran's status post left 
shoulder disability is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

